

FORM OF
MEDIDATA SOLUTIONS, INC.
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT is made as of [ ], by and between MEDIDATA SOLUTIONS, INC. (the
“Company”), and ___________________ (the “Participant”).
1.Award. In accordance with the Medidata Solutions, Inc. 2009 Long-Term
Incentive Plan (the “Plan”), the Company hereby grants to the Participant a
target incentive award of [•] performance-based restricted stock units
(“PBRSUs”). Each PBRSU represents a contingent right to receive one share of the
Company’s common stock (a “Share”). The number of PBRSUs that can be earned
under this Agreement may range from [insert minimum]% to [insert maximum]% of
the target number, and will be determined in accordance with Section 2 below.
PBRSUs earned by the Participant will be subject to the terms and conditions of
this agreement, including Exhibit A annexed hereto (collectively, the
“Agreement”). Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them by the Plan.
2.    Earning of PBRSUs.
(a)    General. Except as otherwise provided in this Section 2, the number of
PBRSUs earned by the Participant for [insert year of grant] will be determined
in accordance with performance measures and other conditions set forth in
Exhibit A annexed hereto, and will be subject to the time-based vesting
conditions of Section 3 below. The determination will be made by the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
acting in its discretion in accordance with this Agreement (including Exhibit
A), as soon as practicable following the expiration of the performance period.
The Committee’s determination will be final and binding on the Company, the
Participant and any other interested person.
(b)    Termination of Employment.
(i)    General. If the Participant’s employment terminates during [insert year
of grant], then, except as specified in subpart (ii) below, no PBRSUs will be
earned by the Participant and this Agreement will thereupon terminate and be of
no further force or effect. For the purposes of this Agreement, the
Participant’s employment will be considered terminated if (and only if) the
Participant is no longer employed by or providing services to the Company or any
of its subsidiaries.
(ii)    Termination Due to Death or Disability. If, prior to the end of the
year, the Participant’s employment terminates by reason of the Participant’s
death or the Company terminates the Participant’s employment by reason of
“Disability” (as defined below), then the Participant will be deemed to have
earned a pro-rata portion of the number of PBRSUs, if any, the Participant would
have earned under this Agreement (including, if applicable, Section 2(c) below)
if the Participant’s employment had not terminated, based upon the ratio of (A)
the number of full months elapsed from January 1, [•] to the date the
Participant’s employment terminated, to (B) 12. For the purpose of this
Agreement, the term “Disability” means the inability of the Participant to
perform the essential duties of the Participant’s employment with the Company or
a subsidiary for a period of 120




--------------------------------------------------------------------------------



consecutive days or an aggregate of 180 days during any twelve-month period, by
reason of a physical or mental illness or injury, as determined in the good
faith by the Committee acting in accordance with its discretionary authority
under the Plan.
(c)    Effect of a Sale Event. If a Sale Event (as defined in the Plan) occurs
during the year, and if the Participant’s employment has not previously
terminated, then the Participant will be deemed to have earned the number of
PBRSUs that the Participant would have earned under Exhibit A if the performance
measuring period had ended on the day preceding the date on which the Sale Event
occurs (the “Pre-Sale Date”), except that, for purposes of applying Exhibit A,
the Revenue Growth Performance Percentage will be equal to the greater of (1)
100%, or (2) the percentage (not to exceed [insert maximum]%) determined under
the Revenue Growth Percentage Table in Exhibit A based upon the Short Year
Revenue Growth Rate (calculated pursuant to paragraph 4(e) of Exhibit A). The
earned PBRSUs, as so determined, will be fully vested immediately prior to the
Sale Event.
3.    Time-Based Vesting Conditions.
(a)    General. Except as otherwise provided herein, (1) the PBRSUs earned by
the Participant under Section 2(a) above will become vested in three equal
annual installments commencing on the first anniversary of the date hereof,
subject to the Participant’s continuous employment or other service with the
Company through the applicable vesting date, and (2) if the Participant’s
employment terminates before the last vesting date, any previously earned and
unvested PBRSUs shall thereupon be forfeited and canceled.
(b)    Acceleration of Vesting.
(i)    Termination Due to Death or Disability. If the Participant’s employment
terminates by reason of death or if the Company terminates the Participant’s
employment by reason of Disability after [insert end date], then any previously
earned and unvested PBRSUs will thereupon become fully vested. If such
termination of employment occurs prior to [insert end date] , then the number of
PBRSUs deemed to have been earned by the Participant in accordance with Section
2(b)(ii) shall be deemed to be fully vested at the time such number is
determined by the Committee.
(ii)    Sale Event. If a Sale Event occurs after the end of the year, and the
Participant is then still employed, any previously earned and unvested PBRSUs
that are still outstanding and that are not assumed and continued on an
economically equivalent basis in accordance with and subject to the provisions
of Section 11.3 of the Plan will become fully vested immediately prior to the
Sale Event. Earned and unvested PBRSUs that are assumed and continued on an
economically equivalent basis in connection with such Sale Event will be subject
to substantially the same terms and conditions of this Agreement, provided,
however, vesting of such PBRSUs will accelerate if, within two years after the
Sale Event, (A) the Participant’s employment is terminated by the acquiring or
successor company (or a parent thereof) without Cause (as defined in the Plan),
or (B) the Participant is covered by an existing change in control agreement
with the Company and the Participant’s employment is terminated by the
Participant for “good reason” (as defined in the change in control agreement).

2

--------------------------------------------------------------------------------



4.    Settlement of Vested PBRSUs; Rights as a Shareholder.
(a)    General. As soon as practicable after the Participant’s earned PBRSUs
become vested in accordance with the provisions of Section 3 (but in no event
later than March 15 of the following calendar year), the Company will issue and
deliver to the Participant (or the Participant’s Beneficiary) the Shares covered
by such vested PBRSUs in certificated or electronic form. Unless an insider
trading blackout period is in effect on the date the PBRSUs become vested and
absent other extraordinary circumstances, the Company intends to complete such
issuance and delivery promptly after the applicable vesting date.
Notwithstanding the foregoing, if a Sale Event occurs, any earned and vested
PBRSUs (taking into account any accelerated vesting pursuant to Section 3(b)(ii)
above), will be settled in cash or Shares immediately prior to the Sale Event so
that the Participant will be able to participate in and/or realize the economic
benefit of the Sale Event as if the Shares covered by such vested PBRSUs were
then outstanding.
(b)    Tax Withholding. As a condition of the issuance of Shares under this
Agreement, the Company shall require the Participant to satisfy any applicable
tax withholding obligations. Toward that end, the Company and its Subsidiaries
may require the Participant to remit an amount sufficient to satisfy such
withholding obligations or deduct or withhold such amount from any payments
otherwise owed the Participant (whether or not under this Agreement or the
Plan). The Participant expressly authorizes the Company to deduct from any
compensation or any other payment of any kind due to the Participant, including
(if the Company so consents) withholding Shares that would otherwise be issued
to the Participant in settlement of vested PBRSUs, for the amount of any such
tax withholding obligations, provided, however, that the value of any Shares
withheld may not exceed the statutory minimum withholding amount required by
law.
(c)    Rights as a Shareholder. The Participant shall have no voting or other
rights of a shareholder with respect to the Shares covered by PBRSUs unless and
until such Shares are issued to the Participant in accordance with the
provisions hereof.
5.    Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, hedge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) any of the Participant’s rights under this
Agreement, and none of such rights shall be subject to execution, attachment or
similar process. Any attempt by the Participant or any other person claiming
against, through or under the Participant to cause any of the Participant’s
rights under this Agreement to be transferred or assigned in any manner shall be
null and void and without effect upon the Company, the Participant or any other
person. Notwithstanding the foregoing, if the Participant dies on or after the
date that any PBRSUs have become vested and before the issuance and delivery of
Shares to the Participant in settlement of such vested PBRSUs, such Shares will
be issued and delivered to the Participant’s Beneficiary under the Plan.
6.    Provisions of the Plan Control; Effect of Other Agreements. This Agreement
shall be subject to the provisions of the Plan and to such rules, regulations
and interpretations as may be established or made by the Committee acting within
the scope of its authority under the Plan. The Participant acknowledges receipt
of a copy of the Plan prior to the execution of this Agreement. If and to the
extent that any provision of this Agreement (including the Plan, as it applies
to this Agreement) is inconsistent with any provision of any employment,
separation, change in control

3

--------------------------------------------------------------------------------



or other agreement between the Company or a subsidiary and the Participant in
effect at any time or from time to time, the terms of this Agreement (including
the Plan, as it applies to this Agreement) shall govern.
7.    No Employment Rights. Nothing contained herein or in the Plan shall confer
upon the Participant any right with respect to the continuation of the
Participant’s employment or other service with the Company or a subsidiary or
interfere in any way with the right of the Company and its subsidiaries at any
time to terminate such employment or other service or to increase or decrease,
or otherwise adjust, the Participant’s compensation and any other terms and
conditions of the Participant’s employment or other service.
8.    Recoupment. The Participant’s rights with respect to this award shall in
all events be subject to (a) any right that the Company may have under any
Company recoupment and/or forfeiture policy adopted by the Company at any time,
and (b) any right or obligation the Company may have regarding the claw back of
“incentive-based compensation” under the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other applicable securities law or
the listing requirements of any national securities exchange on which the
Company’s Shares are listed).
9.    Committee Determinations Final. The Committee shall have complete
discretion in the exercise of its authority, powers, and duties under the Plan
and this Agreement. Any determination made by the Committee with respect to this
Agreement and the Plan shall be final, conclusive, and binding on all interested
persons. The Committee may designate any individual or individuals to perform
any of its ministerial functions to be performed hereunder.
10.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company any of its successors and assigns, as well as the Participant
and, if applicable, the Participant’s surviving spouse or estate.
11.    Entire Agreement. This Agreement (including Exhibit A) constitutes the
entire agreement between the parties with respect to the subject matter hereof
and may not be amended, except as provided in the Plan, other than by a written
instrument executed by the parties hereto.
12.    Governing Law. All rights and obligations under this Agreement and the
Plan shall be governed by and construed in accordance with the laws of the State
of Delaware, without regard to its principles of conflict of laws.
13.    Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

4

--------------------------------------------------------------------------------



MEDIDATA SOLUTIONS, INC.






By:_________________________________






____________________________________
Participant



5

--------------------------------------------------------------------------------



EXHIBIT A
DETERMINATION OF EARNED PBRSUS
This Exhibit A is attached to and made a part of the Participant’s
Performance-Based Restricted Stock Unit Agreement (the “Agreement”). This
Exhibit describes the performance factors and the mechanics used for determining
the number of PBRSUs the Participant will earn subject to the time-based vesting
conditions of the Agreement. Capitalized terms that are used but not defined in
this Exhibit A will have the meanings ascribed to them by the main body of the
Agreement. Please note the definitions of capitalized terms used in this Exhibit
A with respect to the performance criteria and performance measurements are set
forth in Section 4 below.
1.    General. The number of PBRSUs the Participant may earn for [year of grant]
(subject to time-based vesting) will be expressed as a percentage (from [insert
minimum]% to [insert maximum]%) of the Participant’s target number of PBRSUs
specified in Section 1 of the Agreement. In general, that percentage will be
based on two performance factors: the Company’s Revenue Growth Rate for [year of
grant] (weighted at [insert value]%) and the Company’s TSR (total shareholder
return) for the year relative to the NASDAQ Index TSR for [year of grant]
(weighted at [insert value]%). The actual number of PBRSUs the Participant may
earn at the end of the performance period, subject to time-based vesting, will
be equal to the sum of A + B, where—
A = The target number of PBRSUs (specified in the first paragraph of the
Agreement) x [insert value]% x the Revenue Growth Performance Percentage
determined under Table 1 in paragraph 2 below; and
B = The target number of PBRSUs x [insert value]% x the TSR Performance
Percentage determined under the Table 2 in paragraph 3 below.
In order to earn any PBRSU’s based on the Company’s Revenue Growth Rate, the
Company’s EBITDAO for the year must be at least $[•] million. If the Company’s
EBITDAO is less than $[•] million, the Revenue Growth Performance Percentage
will be [insert minimum]%, regardless of the Company’s Revenue Growth Rate for
the year.
2.    Revenue Growth Performance Percentage Table. The Revenue Growth
Performance Percentage is determined in accordance with the following table,
based upon the Company’s Revenue Growth Rate for the year. If the Revenue Growth
Rate (in the second column of the table) is above one level and below another
level, then the Revenue Growth Performance Percentage (in the third column of
the table) will be increased accordingly by linear interpolation between the two
levels.


[Table 1 follows on next page]

A-1

--------------------------------------------------------------------------------





TABLE 1
REVENUE GROWTH PERFORMANCE
[INSERT REVENUE CAGR TABLE]



A-2

--------------------------------------------------------------------------------





3.    TSR Performance Percentage Table. The TSR Performance Percentage is
determined in accordance with the following table, based on the percentage
difference between the Company’s TSR and the NASDAQ Index TSR. If the percentage
difference (in the first column) is above one level and below another level,
then the TSR Performance Percentage (in the second column) will be increased
accordingly by linear interpolation between the two levels.
TABLE 2
TSR PERFORMANCE
[INSERT TSR PERFORMANCE TABLE]


4.    Definitions.
(d)    “Company’s TSR” means the cumulative percentage change (positive or
negative) in the value per share of the Company’s common stock during the year,
based upon a beginning value of $[•] (the closing price on the last trading day
of the prior year) and an ending value equal to the closing price per share on
the last trading day of the year of grant.
(e)    “EBITDAO” means the Company’s earnings before interest, taxes,
depreciation, amortization and stock based compensation expense for the year,
calculated in accordance with GAAP, determined without giving effect to changes
in accounting rules, litigation settlement expenses and other extraordinary and
nonrecurring items.
(f)    “Gross Revenue” means the gross revenue of the Company for a year,
determined without regard to the effect of changes in accounting rules.
(g)    “NASDAQ Index TSR” means the cumulative percentage change (positive or
negative) in the average per share value of the companies in the NASDAQ
Composite Index during the year as reported by NASDAQ, based on a beginning
value of the closing value on the last trading day of the prior year, and an
ending value equal to the closing price per share for the last trading day of
the year.
(h)    “Revenue Growth Rate” means the percentage increase in the Company’s
Gross Revenue from the prior year to the year of grant, determined as (A-B) ÷ B,
where A equals the Company’s Gross Revenue the year of grant and B equals
$[•](the Company’s Gross Revenue for the prior year). If a Change in Control
occurs during the year, the “Revenue Growth Rate” will be calculated in
accordance with the same formula except that A will be an amount equal to the
Company’s Gross Revenue for the period beginning on January 1 of the year of
grant and ending on the last day of the calendar quarter that ends prior to the
date of the Change in Control (the “Short Year”), and B will be an amount equal
to the Company's Gross Revenue for the corresponding period in the prior year.

A-3

--------------------------------------------------------------------------------



(i)    “Revenue Growth Performance Percentage” means the percentage determined
under Table 1 above based upon the Company’s Revenue Growth Rate for the year.
(j)    “TSR Performance Percentage” means the percentage determined under Table
2 above based upon the difference between the Company’s TSR and the NASDAQ Index
TSR.

A-4